Judgment, Supreme Court, New York County (Karla Moskowitz, J., and a jury), entered April 16, 1996, awarding plaintiff damages in an action for personal injuries sustained as a result of being struck by an automobile, unanimously affirmed, with costs.
The trial court’s ruling not to preclude the testimony of plaintiff’s expert for noncompliance with CPLR 3101 (d) (1) (i) was a proper exercise of discretion (see, Lesser v Lacher, 203 AD2d 181), where such testimony was limited to what was contained in the expert’s records that defendants could have obtained well before trial, having been furnished with authorizations therefor. Thus, defendants could have been surprised or otherwise prejudiced only because they did not avail themselves of such authorizations. Nor do we find reversible error in the trial court’s permitting this expert to testify that the accident in question was the cause of plaintiff’s injury and that the injury was the cause of her symptomology (cf., Edge-water Apts, v Flynn, 216 AD2d 53, 55). We have considered defendants’ remaining arguments and find them to be without merit. Concur—Milonas, J. P., Nardelli, Williams and Andrias, JJ.